Title: James Cutbush to Thomas Jefferson, 31 October 1813
From: Cutbush, James
To: Jefferson, Thomas


          Dr Sir Philada Oct. 31st 1813.
          The work you did me the honor to subscribe for, is nearly complete: the 1st vol. is finished, and the second, nearly So. I have collected, with much pains, a considerable quantity of American matter relative to the arts, manufactures, &c. and will, in a few days, send you a copy for your opinion. In the mean time I subscribe myself your friend & humble Servt
          Jas Cutbush
        